NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                           No. 10-2551
                          _____________

                        LESLIE SHAPIRO,
                               Appellant
                               v.

        METROPOLITAN LIFE INSURANCE COMPANY;
     THE AT&T DISABILITY INCOME PROGRAM WHICH
   INCORPORATES THE TERMS OF THE AT&T LONG TERM
     DISABILITY PLAN FOR MANAGEMENT EMPLOYEES,
         f/k/a THE SBC DISABILITY INCOME PLAN;
  NETWORK MEDICAL REVIEW COMPANY, LTD. d/b/a NRM;
                    R. KEVIN SMITH, D.O.
                        _____________

            Appeal from the United States District Court
                   for the District of New Jersey
                 (D.C. Civil No. 3-08-cv-06204)
             District Judge: Honorable Joel A. Pisano
                          _____________

            Submitted Under Third Circuit LAR 34.1(a)
                         May 27, 2011

Before: McKEE, Chief Judge, SCIRICA and RENDELL, Circuit Judges

                   (Opinion Filed: June 7, 2011)
                         _____________

                   OPINION OF THE COURT
                       _____________
RENDELL, Circuit Judge.

       The Appellant, Leslie Shapiro, challenges the dismissal of his claim against

Metropolitan Life Insurance Company, et al (“Appellees”), for improperly offsetting his

disability benefits with the proceeds he receives from his pension fund. The dismissal

was pursuant to District Court’s grant of the Appellees’ motion for summary judgment.

Shapiro claims that the District Court erred in concluding that the language of the

disability plan (“Plan”) unambiguously entitled the Plan to offset Shapiro’s disability

benefits with his pension proceeds. Additionally, Shapiro claims that the District Court

erred in its alternative reasoning, that even if the language of the Plan was ambiguous, the

claim administrator’s interpretation of the language, authorized by the Plan, was not

arbitrary and capricious. We have jurisdiction to hear this appeal pursuant to 28 U.S.C. §

1291. As the District Court dismissed this case on summary judgment, our standard of

review is plenary. McLeod v. Hartford Life, 372 F.3d 618, 623 (3d Cir. 2004). We

agree with the District Court that the language of the Plan unambiguously requires the

offset, or in the alternative, it was reasonable for the claim administrator to reach that

conclusion. Accordingly, we will affirm.

       The first step in the inquiry as to whether language of the Plan requires the offset

of Shapiro’s benefits is to determine whether the language of the Plan is ambiguous. Bill

Gray Enters. V. Gnourley, 248 F.3d 206, 218 (3d Cir. 2001). Terms are ambiguous when

reasonable alternative interpretations exist. Id. If unambiguous, then the inquiry is

complete; however, if the terms are found to be ambiguous and the Plan gives the claim

administrator the authority to interpret the Plan, we must then determine whether the

                                              2
interpretation of the administrator is reasonable. Id. We review the claim administrator’s

interpretation under an “arbitrary and capricious” standard, which requires that we will

only overturn the decision if it is “clearly not supported by the evidence in the record or

the administrator has failed to comply with procedures required by the plan.” Vitale v.

Latrobe Area Hosp., 420 F.3d 278, 281-82 (3d Cir. 2005).

          In a thoroughly reasoned opinion, the District Court found that the plain language

of the Plan, in context, was not ambiguous, and “clearly states that when a participant

receives his pension benefits during the same period where [disability] benefits are

distributed that an offset is required.” A-11. The District Court reasoned that “Shapiro

has been and will continue to receive his monthly reinstated [disability] benefits while

also receiving his pension annuity making the offset applicable.” Id. Additionally, the

District Court found that, even if it erred in finding the language unambiguous, the claim

administrator had the authority to interpret the language and its interpretation was not

“arbitrary and capricious,” as it was in accordance with an express provision of the Plan,

and therefore, was supported by evidence in the record and is clearly reasonable. We

have no basis for disturbing the District Court’s findings, and, accordingly, we will

affirm.




                                               3